ORDER
On March 4, 1980, we entered an order conditionally dismissing this appeal after 45 days from said date unless the case were resolved by agreement within that time frame. After the expiration of the 45 day period, the parties moved that we extend our deadline and give them an additional 2 weeks within which to resolve this case. Upon consideration of said motion, we hereby reinstate this appeal and grant the motion for extension. This appeal shall be dismissed automatically effective May 16, 1980 unless the parties shall have resolved the case by agreement on or before that date.